Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, Claims 1-8 and 10 in the reply filed on 12 Oct 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim is indefinite because it appears to indicate that the IBER includes the one or more products, one or more resting agents, or combinations thereof; however, the IBER is a “request”. Therefore, it is not clear as to how a request can comprise the one or more product, one or more resting agents, or combinations thereof. It appears applicant intends to claim wherein a flavor profile is represented in the IBER by identifying the one or more products or a combination of one or more products and one or more resting agents (paragraph 19 of applicant’s specification). The claim will be construed accordingly for the purpose of applying prior art. Appropriate corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giildenzopf (US 2019/0062679 -cited in IDS filed 5/9/22) in view of Insolia et al. (US 2010/0030355 -cited in IDS filed 5/9/22).
Regarding Claim 1, Giildenzopf discloses a method of manufacturing an enhanced spirit, comprising: 
placing at least one spirit in a bottle (“placing an aged distilled spirit in a bottle”, see abstract); 
placing one or more products in the bottle (“placing a wood piece in the bottle”, see abstract); 
sealing the bottle (step (3), see abstract), 
having located within the bottle both the at least one spirit and the one or more products (Fig. 2); and 
placing a label on the bottle, wherein the label corresponds to a flavor profile associated with the sealed spirit product (“labeling the bottles with a label that identifies the flavor profile ”paragraph 7). 
Giildenzopf is silent to receiving an in-bottle enhancement request (IBER) and wherein each step of manufacturing the enhanced spirit is based on the IBER; and wherein the label includes a signature of an originator of the IBER. However, this would have been an obvious matter of fulfilling a bottled spirit product in accordance to a specification required by any party. That is, applicant defines an IBER to be a request from a party to a manufacturer or representative of a manufacturer to produce an enhanced spirit according to a flavor profile (paragraph 19 of the specification). This reads on an executive board of a spirit bottling company requesting a particular flavor or a change in recipe of a bottled spirit. In any case, Insolia is relied on to teach a method of allowing consumers to customize a beverage by submitting an order directly to the manufacturer. The order indicates at least one characteristic of the customized beverage product (see abstract), which instructs a multiple stream filing system to produce the customized beverage product. The “order” for a customized beverage product is construed to be an IBER. 
Therefore, since Giildenzopf is directed to a product having an enhancement product stored inside the bottled spirit, wherein the enhancement product is selected based on the desired taste profile (paragraph 21), it would have been obvious to one of ordinary skill in the art to provide a service of customizing the flavor profile of the bottled spirit based on the request of the customer. 
As to the label including a signature of the originator of the IBER, the limitation is construed to be a mere design choice of the label and does not provide an unexpected result. The court held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04.I). Therefore, it would have been obvious to one of ordinary skill in the art to provide a signature of the originator on the label based on design choice. 
Regarding Claim 2, Insolia further teaches wherein the order comprises at least one characteristics which comprises a beverage formulation or a beverage additive (see abstract). This is construed to be equivalent to an IBER being identified by the one or more products. In view of this, the combination suggests an IBER that uses the type of wood piece to identify the flavor profile (paragraph 21 of Giildenzopf). 
Regarding Claim 3, Giildenzopf further teaches processing the one or more products according to the IBER. That is, the wood pieces can be processed by the desired amount of “toast or char” (paragraph 21). 
Regarding Claim 4, Insolia further teaches wherein the IBER includes a description of a desired enhanced flavor for the spirit and the method further includes selecting the one or more products based on the description (Paragraph 147). In this case the “desired enhanced flavor” is coke with vanilla flavoring. In view of the combination, the teachings of Insolia would suggest an IBER based on the description of wood (i.e. type of wood flavor, amount of toast/char, paragraph 21 of Giildenzopf). 
Regarding Claim 5, Insolia further teaches wherein the IBER identifies a flavor profile and the method further includes automatically selecting enhancers to achieve the flavor profile, wherein the enhancers include the one or more products (paragraph 147). In view of the combination, the teachings of Insolia would suggest automatically selecting the type of wood pieces based on the flavor profile requested. 
Regarding Claim 6, Insolia further teach wherein the automatically selecting enhancers uses machine learning (paragraph 124). That is, determining the product based on marketing data is construed to be machine learning. 
Regarding Claim 7, Insolia further teaches wherein the receiving is via an application on a computing device (data processing equipment 112, see paragraph 54).
Regarding Claim 8, Insolia further teaches automatically generating an order for the enhanced spirit based on the IBER (“The customer 132 order is then used to configure at a manufacturer/bottler 106 a multiple stream filling system 200…” (paragraph 43).
Regarding Claim 10, Insolia further teaches shipping the sealed bottle to an address included on the IBER (“The completed order can then be delivered to the consumer/customer 132 or other desired location 108” paragraph 43).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792